DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is a 371 of PCT/NO2017/050195 filed on July 18, 2017.
A preliminary amendment was received from the applicant on January 17, 2019.
Claims 4, 13-16, 18, 20, 22 and 29 have been cancelled.
Claim 30 has been added.

Drawings
The drawings were received on January 17, 2019.  These drawings are acceptable.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on January 17, 2019, February 13, 2019, November 9, 2021 and November 11, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-12, 17, 19, 21, 24 and 30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Paris (US 5,213,172).
Paris discloses the same vehicle for carrying at least one module along an elongate body as claimed, as shown in Figures 1-8f, said vehicle being comprised of an elongate support structure or body, defined as Part #1, having a fixed length that is configured to carry at least one module in the form of a maintenance module having equipment to wash insulator chains, as described in lines 9-25 of column 1, said vehicle being configured to hold said elongate support structure away from an elongate body or upright, defined as Part M, as shown in Figure 1, and a translation mechanism that is connected to said elongate support structure, as shown in Figure 1, for causing said vehicle to translate along said elongate body or upright, said translation mechanism being further comprised of at least two translation members, defined as Parts #3 and 4, each including a hand or gripper and being movable relative to said elongate support structure in an axial direction parallel to said elongate body or upright, as shown in Figure 1, where said vehicle is configured to translate along said elongate body or 
Paris also discloses a method of performing an operation on an elongate body or upright using a vehicle, as shown in Figures 1-8f, said method including the step of performing at least one maintenance operation on said elongate body or upright using at least one maintenance module that is carried by said elongate support structure, as described in lines 9-25 of column 1.

Allowable Subject Matter
Claims 2, 3, 5, 23 and 25-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARS A OLSON whose telephone number is (571) 272-6685. The examiner can normally be reached Monday to Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMUEL J MORANO can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









/LARS A OLSON/Primary Examiner, Art Unit 3617